IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                      )
                                        )
              Employer/Appellant,       )
                                        )      C.A. No. N17A-02-007 ALR
              v.                        )
                                        )
MARK DESANTIS,                          )
                                        )
              Employee/Appellee.        )

                            Submitted: October 31, 2017
                            Decided: November 7, 2017

                     Upon Appellee’s Motion for Reargument
                                   DENIED

      This matter is before the Court on Appellee Mark DeSantis’s motion for

reargument. Upon consideration of the facts, arguments and legal authorities set

forth by all parties; decisional precedent; and the record of this case, the Court finds

as follows:

      1.      By Opinion and Order dated October 17, 2017, this Court reversed and

remanded a decision from the Industrial Accident Board (“Board”) awarding

compensation for injuries DeSantis sustained in an automobile accident while he

was commuting home from work (“Board Decision”). The Court concluded that the

Board committed legal error by relying on an exception to the “going and coming

rule” to award compensation after finding that DeSantis was not paid for travel time
or mileage for his commute between home and work. As a result, the Court

remanded the matter to the Board so that it could apply the correct legal standard.

      2.     DeSantis now seeks reargument, contending that the Court

misapprehended the law and/or the facts in a way that would affect the outcome of

the decision. Specifically, DeSantis argues that the Court failed to consider the

State’s overtime payment scheme and whether, pursuant to that scheme, DeSantis

would have still been considered “on the clock” for some portion of his drive home.

      3.     The standard of review for a motion for reconsideration is well

established. A motion for reargument under Superior Court Civil Rule 59(e) permits

the Court to reconsider “its findings of fact, conclusions of law, or judgment.” 1 To

prevail on a motion for reargument, the moving party must demonstrate that “the

Court has overlooked a controlling precedent or legal principles, or the Court has

misapprehended the law or facts such as would have changed the outcome of the

underlying decision.”2 A motion for reconsideration is not an opportunity for a party

to rehash arguments already decided by the Court or to present new arguments not

previously raised.3




1
  Hessler, Inc. v. Farrell, 260 A.2d 701, 702 (Del. 1969); Miller v. New Castle Cty.,
2016 WL 270531, at *1 (Del. Super. Jan. 21, 2016).
2
  Lamourine v. Mazda Motor of Am., Inc., 2007 WL 3379048, at *1 (Del. Super.
Sept. 24, 2007).
3
  Id.; State v. Abel, 2011 WL 5925284, at *1 (Del. Super. Nov. 28, 2011).
                                           2
      4.    The Court did not misapprehend the law in concluding that the Board

committed legal error. Under Spellman v. Christiana Care Health Services, the

Board is required to first consider whether the terms of the employment agreement

contemplate that the employee’s travel time is compensable.4 If the terms of the

employment agreement resolve the issue, the Board’s inquiry ends.5 The Board may

only consider the “going and coming rule” and any exceptions thereto if the terms

of the employment agreement do not address whether an employee’s travel time is

compensable.6

      5.    Here, the Board purported to follow Spellman by considering the terms

of DeSantis’s employment agreement, including the fact that DeSantis was not paid

for travel time or mileage during his commute. However, the Board then concluded

that DeSantis’s travel time was compensable by applying the “semi-fixed place of

employment” exception to the “going and coming rule.” Under Spellman, the

Board’s inquiry should have ended after its finding that DeSantis was not

compensated during travel time. Therefore, the Board committed legal error by

applying an exception to the “going and coming” rule to award compensation rather

than ending its inquiry with the terms of the employment agreement.




4
  74 A.3d 619, 623 (Del. 2013).
5
  Id.
6
  Id.
                                        3
      6.    In addition, the Court did not misapprehend the facts in this case.

DeSantis left the work site between 11:30 and 11:45 P.M. to drive home in his

personal vehicle. The accident occurred at 12:03 A.M. Therefore, the Court

correctly concluded that DeSantis was commuting home at the time of the accident.7

      7.    The Court rejects DeSantis’ argument that the terms of the employment

agreement are “vague and ambiguous” and that the parties should be able to develop

more facts about the employment agreement on remand. This is the first time that

DeSantis has raised the argument that the terms of the employment agreement are

“vague and ambiguous” and a motion for reargument is “not an opportunity for a

party … to present new arguments not previously raised.”8




7
  The Court rejects DeSantis’ argument that the Court failed to consider the State’s
overtime payment scheme and whether DeSantis was still “on the clock” when the
accident occurred. The inquiry is whether the terms of DeSantis’s employment
agreement contemplate that he should be compensated for his time commuting to
and from work, not whether DeSantis would technically have been considered “on
the clock” for some portion of his drive home by virtue of the way that he entered
his overtime hours. In addition, although DeSantis testified that he would have
rounded up until midnight on his time card, the Board found that overtime hours
were kept in 15 minute increments. Therefore, because DeSantis left the work site
at 11:45 at the latest, he would only have been “on the clock” until 11:45, not
midnight.
8
  Abel, 2011 WL 5925284, at *1.
                                         4
      8.     The Court did not misapprehend the law or the facts in its October 17,

2017 Opinion and Order. Because the Board Decision was the product of legal error,

this Court was required to remand for the Board to apply the correct legal standard.9

      NOW, THEREFORE, this 7th day of November, 2017, Appellee’s Motion

for Reargument is hereby DENIED.

      IT IS SO ORDERED.

                                       Andrea L. Rocanelli
                                       ______________________________
                                       The Honorable Andrea L. Rocanelli




9
 Estate of Fawcett v. Verizon Delaware, Inc., 2007 WL 2142849, at *5 (Del. Super.
July 25, 2007) (citing Future Ford Sales, Inc. v. Public Service Commission of the
State of Delaware, 654 A.2d 837, 846 (Del. 1995)).
                                        5